Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 7, 8, 11, 12, 14, 15, 16, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, and 29 are objected to because of the following informalities:  
the limitations “said tube” in claim 1-line 3, claim 8-line 3, claim 11-line 3, claim 14-line 3, claim 18-line 3, claims 24-line 2, and claim 29-line 2; and “said collection tube” in claim 1-line 6 and claim 14-line 6, claim 14-line 9, claim 14-lines 9-10, and claim 20-line 2 should be changed to “said central collection tube”;  
the limitation “spacing strips” in claim 1, line 9 should be “the feed spacing strips”;
the limitation “at least one feed spacing strip” in claim 5, and claim 15 should be “at least one of the feed spacing strips”;
the limitation “each feed spacing strip” in claim 7-line 1, claim 8-line 1, claim 14-line 10, claim 16-line 1, claim 17-line 1, claim 18-line 1, claim 22-line 1, claim 23-line 1, claim 27-line 1, and claim 28-line 1 should be “each of the feed spacing strips”;
the limitation “at least one strip” in claim 8-line 2, claim 11-line 1, claim 12-line 1, claim 18-line 2, claim 24-line 1, and claim 29-line 1 should be changed to “at least one of the feed spacing strips”;
the limitation “a axial direction” in claim 14-line 11 should be “an axial direction”; and
the limitation “the spacing strips” in claim 20-line 4, claim 25-line 2, claim 26-line 1 should be “the feed spacing strips” to provide proper antecedent basis and avoid ambiguity with regard to what is being referred to by the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said filtration envelope" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The preceding limitation “at least one filtration envelope” in line 4 suggest that there could be more than on envelopes.
Claim 1 recites the limitation "the membrane envelope" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the membrane envelope is same or different from “at least one filtration envelope”
Regarding claim 1, the limitation “which spacing strips” in line 9 is confusing because it is unclear whether the limitation is intended to be “said feed spacing strips” or some other spacing strips.
Claim 1 recites the limitation "the axial direction or the longitudinal direction" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the feed space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Regarding claim 7, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile reflects a nonconstant thickness of the feed spacing strip” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Regarding claim 7, the limitation “the feed spacing strip” in line 2 renders the claim indefinite because it is unclear which feed spacing strip the limitation is referring to since claim 1 recite that there are a plurality of feed spacing strips.
Claim 9 recites the limitation "the axis of the tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim 9 recites the limitation "the height" in line 1.  There is insufficient antecedent basis for this limitation in the claim
Claim 9 recites the limitation "the reject openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim 10 recites the limitation "the first membrane surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim 10 recites the limitation "the feed space" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim 10 recites the limitation "the fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim 10 recites the limitation "the layers" in line 5.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 12, limitation “at least one strip comprises one or more projections extending along the membrane away from the strip and toward and adjacent strip” renders the claim indefinite because it is unclear what are the structural limits of the strip. Aren’t projections part of the strip. At what point the projections are not considered being part of the strip and are called to be beyond the strip.
Claim 14 recites the limitation "said filtration envelope" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The preceding limitation “at least one filtration envelope” in line 3 suggest that there could be more than on envelopes.
Claim 14 recites the limitation "the membrane envelope" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the membrane envelope is same or different from “at least one filtration envelope”.
Claim 14 recites the limitation "the axis of the collection tube" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Regarding claim 17, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile reflects a nonconstant thickness of the feed spacing strip” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Claim 18 recites the limitation "the axis of the tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the height" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the reject openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the outer edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the feed space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Regarding claim 23, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile reflects a nonconstant thickness of the feed spacing strip” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Claim 26 recites the limitation "the first membrane surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim 26 recites the limitation "the feed space" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim 26 recites the limitation "the layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Regarding claim 28, the limitation “wherein each feed spacing strip has a thickness profile and wherein at least one thickness profile reflects a nonconstant thickness of the feed spacing strip” renders the claim indefinite because it is unclear whether “at least one thickness profile” is referring to the thickness profile of each of the feed spacing strips or a different thickness profile.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0334128 (hereinafter referred as “Takagi”).
Regarding claim 1, Takagi teaches a spiral wound membrane element (1c, 1d or 1e) comprising, 
(a) a central collection tube (6) having a first set of openings along its length to receive permeate flow; 
(b) at least one filtration envelope (5b) extending outwardly from and wound about said tube, said filtration envelope comprising two layers of membrane sheet and a permeate carrier layer (4) sandwiched between said layers of membrane sheet; said permeate carrier layer being in direct fluid communication with the first set of openings of said collection tube; 
(c) at least one layer providing feed spacing adjacent the membrane envelope which contains feed spacing strips (7) attached to a surface of the membrane sheet opposite the permeate carrier layer, which spacing strips are in continuous contact with adjacent membrane sheets in either the axial direction or the longitudinal direction (refer fig. 3, fig. 4, fig. 5).
Regarding claim 3, Takagi further discloses that the feed spacing strips are uniform in spacing from one another (Refer fig. 10).
Regarding claim 5, Takagi further discloses that at least one feed spacing strip is consistent in thickness along its length (refer fig. 10).
Regarding claim 6, Takagi teaches each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile (thickness profile of region 21 is different from region 7).
Claim(s) 1, 2, 3, 5, 10-13 and 25-26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4814079 (hereinafter referred as “Schneider”).
Regarding claim 1, Schneider teaches a spiral wound membrane element (10) comprising, 
(a) a central collection tube (26) having a first set of openings along its length to receive permeate flow; 
(b) at least one filtration envelope extending outwardly from and wound about said tube, said filtration envelope comprising two layers of membrane sheet (44) and a permeate carrier layer (45) sandwiched between said layers of membrane sheet; said permeate carrier layer being in direct fluid communication with the first set of openings of said collection tube; 
(c) at least one layer providing feed spacing adjacent the membrane envelope which contains feed spacing strips (refer fig. 6, spacing strips 43, 53a, 54, 55, 56) attached to a surface of the membrane sheet opposite the permeate carrier layer, which spacing strips are in continuous contact with adjacent membrane sheets in either the axial direction or the longitudinal direction (refer fig. 6).
Regarding claim 2, Schneider further discloses that the feed spacing strips are printed onto or otherwise deposited on the surface of the first membrane surface, defining separate regions of either axial or longitudinal fluid flow and preventing the other of axial or longitudinal fluid flow between adjacent segments in the feed space when the layers are rolled into a spiral wound element (refer fig. 6 disclosing arrangement of spacing strips).
Regarding claim 3, Schneider further discloses that the feed spacing strips are uniform in spacing from one another (Refer fig. 6).
Regarding claim 5, Schneider further discloses that at least one feed spacing strip is consistent in thickness along its length (refer fig. 6).
Regarding claim 10, Schneider further discloses that the feed spacing strips are printed onto or otherwise deposited on the surface of the first membrane surface, defining separate regions of axial fluid flow in the feed space such that the fluid entering the feed space must traverse a circuitous path rather than flow directly axially through the feed space and preventing longitudinal fluid flow between adjacent segments when the layers are rolled into a spiral wound element (refer fig. 6).
Regarding claim 11, Schneider further discloses that at least one strip is characterized for at least part of its length by a zig-zag path (Refer fig. 6).
Regarding claim 12-13, Schneider further discloses that at least one strip comprises one or more projections extending along the membrane away from the strip and toward an adjacent strip, wherein the projections and the at least one strip form a comb-like configuration (refer fig. 6).
Regarding claims 25-26, Schneider further discloses that the spiral wound element is an axial flow spiral wound element, and wherein the spacing strips are continuous in the axial direction, wherein the feed spacing strips are printed onto or otherwise deposited on the surface of the first membrane surface, defining separate regions of axial fluid flow and preventing fluid flow between adjacent segments in the feed space when the layers are rolled into a spiral wound element (refer the arrangement of strips in fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 8, 20-21, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of US 4765893 (hereinafter referred as “Kohlheb”).
Regarding claims 4, 8, and 29, Schneider teaches limitations of claims 1, 2 and 25 as set forth above. Schneider does not teach that the feed spacing strips are nonuniform in spacing from one another, or that at least one strip is characterized by a path other than a straight line parallel to or perpendicular to the axis of the tube.
Kohlheb teaches a longitudinal flow spiral wound membrane element comprising a central tube (1), two membrane sheets (3 and 4) enclosing a permeate spacer, and sealing strips (7, 8) are provided in outer edges of the membrane envelope and a strip (12) is provided in a middle section, the strip 12 is provided such that spacing is nonuniform from the outer strips (7 and 8) to provide gradient flow velocity. It is also evident from fig. 1, that the strip (12) is characterized by a path other than a straight line parallel to or perpendicular to the axis of the tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spiral wound element of Schneider with teachings of Kohlheb to include strips that are nonuniform in spacing from one another, or that at least one strip is characterized by a path other than a straight line parallel to or perpendicular to the axis of the tube to provide gradient velocity to achieve desired flow pattern for filtration processes.
Regarding claim 20, Schneider teaches limitations of claim 1 as set forth above. Schneider does not teach that the spiral wound element is a longitudinal flow spiral wound element, and wherein the collection tube has a second set of openings, and wherein the feed spacing layer is in direct fluid communication with the second set of openings, and wherein the spacing strips are continuous in the longitudinal direction.
Kohlheb teaches a longitudinal flow spiral wound membrane element comprising a central tube (1) have two sets of openings, wherein permeate is collected in one set of openings (refer flow arrow 38) and feed is supplied through a second set of openings (refer arrow 17). Kohlheb also teaches providing strips 7 and 9 in the longitudinal direction (Refer fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spiral wound element of Schneider with teachings of Kohlheb to include a second set of openings, and wherein the feed spacing layer is in direct fluid communication with the second set of openings, and wherein the spacing strips are continuous in the longitudinal direction to provide gradient velocity to achieve desired flow pattern for filtration processes.
Regarding claim 21, modified Schneider teaches limitations of claim 20 as set forth above. Schneider teaches depositing feed spacing strips along outer edges of membrane surfaces in different directions. It would have been an obvious matter of design choice to one of ordinary skill in the art to select the patterns of strips to achieve desired flow pattern over the membrane.
Regarding claim 24, modified Schneider teaches limitations of claim 20 as set forth above. Kohlheb discloses providing a strip (12) that is characterized by a path other than a straight line parallel to or perpendicular to the axis of the tube.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, in view of Kohlheb.
Regarding claim 20, Takagi teaches limitations of claim 1 as set forth above. Takagi does not teach that the spiral wound element is a longitudinal flow spiral wound element, and wherein the collection tube has a second set of openings, and wherein the feed spacing layer is in direct fluid communication with the second set of openings, and wherein the spacing strips are continuous in the longitudinal direction.
Kohlheb teaches a longitudinal flow spiral wound membrane element comprising a central tube (1) have two sets of openings, wherein permeate is collected in one set of openings (refer flow arrow 38) and feed is supplied through a second set of openings (refer arrow 17). Kohlheb also teaches providing strips 7 and 9 in the longitudinal direction (Refer fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spiral wound element of Takagi with teachings of Kohlheb to include a second set of openings, and wherein the feed spacing layer is in direct fluid communication with the second set of openings, and wherein the spacing strips are continuous in the longitudinal direction to provide gradient velocity to achieve desired flow pattern for filtration processes.
Regarding claim 22, Takagi further teaches each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile (thickness profile of region 21 is different from region 7).
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of Takagi.
Regarding claim 27, Schneider teaches limitations of claim 25 as set forth above. Schneider does not teach that each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile.
Takagi teaches a spiral wound membrane element (1c, 1d or 1e) comprising, (a) a central collection tube (6) having a first set of openings along its length to receive permeate flow; (b) at least one filtration envelope (5b) extending outwardly from and wound about said tube, said filtration envelope comprising two layers of membrane sheet and a permeate carrier layer (4) sandwiched between said layers of membrane sheet; said permeate carrier layer being in direct fluid communication with the first set of openings of said collection tube; (c) at least one layer providing feed spacing adjacent the membrane envelope which contains feed spacing strips (7) attached to a surface of the membrane sheet opposite the permeate carrier layer, which spacing strips are in continuous contact with adjacent membrane sheets in either the axial direction or the longitudinal direction (refer fig. 3, fig. 4, fig. 5). Takagi further teaches each feed spacing strip has a thickness profile and wherein at least one thickness profile is different from another thickness profile (thickness profile of region 21 is different from region 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacing strips of Schneider to include at least one spacing strip having at least one thickness profile is different from another thickness profile to enhance separation performance and permeability as taught by Takagi.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 9, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 23 and 28 are allowable over cited prior arts because none of the cited prior art teach the spiral wound membrane elements of claims 1, 20 or 25, wherein each feed spacing strip has a thickness profile and wherein at least one strip is characterized by a path other than a straight line parallel to or perpendicular to the axis of the tube.
Claim 9 is allowable over the cited prior arts. None of the cited prior art teach the spiral wound membrane element of claim 1, wherein the height of at least one of the feed spacing strips decreases from a first height distal from the reject openings to a second height, lesser than the first height, proximal to the reject openings.
claim 14 and subsequent dependent claims 15-19 are allowable over cited prior arts. None of the cited prior arts teach the spiral wound membrane element of claim 14, in particular the membrane element of claim 14 having at least one layer providing feed spacing adjacent the membrane envelope which contains feed spacing strips which extend along a first direction corresponding either to an axial direction parallel to the axis of the collection tube or a longitudinal direction perpendicular to the axis of the collection tube, wherein each feed spacing strip is separated from adjacent feed spacing strips by a smaller distance in the first direction than in a axial direction perpendicular to the first direction.
Claims 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777